310 F.2d 688
Edgar Allan GALLEGOS and Ana Gloria Gallegos, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE AT LOS ANGELES,CALIFORNIA, Respondent.
No. 17815.
United States Court of Appeals Ninth Circuit.
Nov. 2, 1962.

David C. Marcus, Los Angeles, Cal., for petitioners.
Francis C. Whelan, U.S. Atty., Donald A. Fareed, Asst. U.S. Atty., Chief, Civil Section, James R. Dooley, Asst. U.S. Atty., and Gordon Levy, Los Angeles, Cal., for respondent.
Before MERRILL and DUNIWAY, Circuit Judges.1
PER CURIAM.


1
Petitioners seek review of actions of the Immigration Service.  They have been subjected to an order of deportation, have unsuccessfully pursued judicial review of that order.  Gallegos v. Hoy, 9 Cir., 1958, 262 F.2d 665, certiorari denied, 1959, 360 U.S. 935, 79 S.Ct. 1456, 3 L.Ed.2d 1547.  They then filed a petition to reopen the deportation proceedings in order that they might apply for discretionary relief from deportation.  That petition was denied by the Board of Immigration Appeals and the present petition for review was filed in the District Court for the Southern District of California, Central Division.  The matter has been transferred to this court under 75 Stat. 650.


2
This court has taken the position that under 75 Stat. 650, we have original jurisdiction to review only final orders of deportation.  Holz v. Immigration and Naturalization Service, 1962, 309 F.2d 452; Mai Kai Fong v. Immigration and Naturalization Service, 1962, 305 F.2d 239; Giova v. Rosenberg, 1962,  308 F.2d 347.


3
An order denying the reopening of proceedings is not such an order.


4
It is therefore ordered that this matter be retransferred to the District Court for the Southern District of California, Central Division.



1
 The Honorable CLIFTON MATHEWS, Circuit Judge, also participated in this matter when it was argued before this court.  His death has occurred since this matter was submitted